Citation Nr: 9922603	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-19 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for a right shoulder 
disorder and for residuals of petroleum distillate 
inhalation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel

INTRODUCTION

The veteran had active service from November 1992 to July 
1996.  In August 1996, he claimed service connection for a 
number of disorders, including aggravation of a right 
shoulder condition and chemical burns of the esophagus due to 
exposure to petroleum distillates.  A January 1997 rating 
decision granted service connection for several disabilities 
and denied service connection for postoperative 
reconstruction of the right shoulder and for chemical burns 
of the esophagus due to exposure to petroleum distillates.  
In a July 1997 letter from his representative, the veteran 
requested reconsideration of the rating decision.  This 
appeal arises from a February 1998 rating decision by the Los 
Angeles, California, Regional Office (RO) that, upon review 
of the matter, denied the claim.

The veteran testified at a February 1999 Travel Board hearing 
convened at the RO by the undersigned Member of the Board of 
Veterans' Appeals (Board), designated by the Chairman to 
conduct the hearing and make the final decision in this case.


FINDINGS OF FACT

The claims for service connection for a right shoulder 
disorder and for residuals of petroleum distillate inhalation 
are not plausible under the law, as they are not accompanied 
by adequate supporting medical evidence.


CONCLUSION OF LAW

The claims for service connection for a right shoulder 
disorder and for residuals of petroleum distillate inhalation 
are not well grounded.  38 U.S.C.A. §  5107(a)
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records include a report of an 
August 1992 entrance examination, at which he gave a history 
of 1991 "minor shoulder surgery" for right front rotator 
cuff repair.  He had no restrictions currently.  An 
orthopedic consultation noted that the incision was healing 
well and there was good strength, full range of motion, and 
no apprehension sign.

In a November 1992 service medical record, the veteran 
reported that he had dislocated his right shoulder while 
moving a bunk and it had self-reduced.  Upon examination, the 
humeral head appeared to be in place and there was tenderness 
and mild edema in the joint.  X-rays showed a small bony 
ossicle at the tip of the acromion, and no dislocation or 
other bone or joint abnormality.  The impression was a normal 
right shoulder, and the assessment was "rule out" right 
shoulder subluxation.  On follow-up a few days later, the 
veteran reported that he was asymptomatic.  There was no 
apprehension, no tenderness, range of motion was normal, 
repeated X-rays were normal, and the impression was of a 
normal examination.

After a July 1994 left shoulder Bankart reconstruction and a 
September 1994 left shoulder arthroscopic subacromial 
decompression, the veteran had an October 1995 bone scan that 
showed mildly increased uptake in the humeral heads, left 
greater than right.

In a November 1995 service medical record, the veteran 
reported that he and three others had worked for five days 
using a solvent to clean an adhesive from the floor of a 
large room.  He reported that the solvent was a strong-
smelling petroleum distillate and, though they opened the 
windows, it was irritating to skin, eyes, nose, throat, and 
lungs.  Symptoms included burning and itching skin, runny 
nose, itching eyes, dry cough, chest tightness, headaches, 
and "short term memory loss."  (Quotation marks in the 
original.)  On examination, conjunctiva were clear 
bilaterally, the oropharynx was mildly erythematous, and the 
lungs were clear with good breath sounds and no rales or 
rhonchi; there was mild redness and scaling on both hands; 
there were no ulcers or lesions.  The assessment indicated 
chemical exposure with skin, eye, and airway irritation, but 
the results of the examination were noted to be stable at 
that time.  A follow-up examination later that month showed 
that symptoms of headaches and skin and airway irritation 
were resolving.  A follow-up examination in December showed 
that the eye, nose, and throat symptoms had resolved.

March 1996 service medical records showed that the veteran 
had left shoulder subscapularis repair in February.  Since 
the surgery, he was had been struck directly on the left 
posterior shoulder and, within the preceding few days, had 
fallen on stairs and landed on the left posterior shoulder.  
He asked for a medical evaluation board.

An April 1996 separation examination noted decreased grip 
strength of the left hand and decreased range of motion of 
the left shoulder.  The assessment included left shoulder 
status post surgical repair.

At an April 1996 examination conducted for a medical 
evaluation board, the veteran reported persistent left 
shoulder pain and said he was unable to do push-ups, pull-
ups, sit-ups, lifting, and overhead work, and could not stand 
at parade rest.  Range of motion of the left shoulder was 85 
degrees of abduction, 130 degrees of flexion, 30 degrees of 
external rotation, and internal rotation to S1; range of 
motion of the right shoulder was 180 degrees of abduction, 
180 degrees of flexion, 80 degrees of external rotation, and 
internal rotation to T8.  The impression was residual left 
shoulder pain and weakness.

On a July 1996 service medical record, it was noted that the 
veteran was seen for a skin problem and also gave a three-
month history of right shoulder pain due to "frequent use."  
The examination focused on the skin complaint, and the 
shoulder examination was deferred.

At a September 1996 VA examination, the veteran complained of 
bilateral shoulder pain.  Examination of the nose, mouth, and 
pharynx was normal.  Diagnoses included bilateral shoulder 
pain by history.

At a September 1996 VA orthopedic examination, the veteran 
reported that, in service, he had dislocated his right 
shoulder while his left arm was in a sling.  He also said 
that both shoulders hurt at night.  Examination of the 
shoulders revealed non-adherent surgical scars on each.  
Range of motion testing showed external rotation with arms at 
the side of 50 degrees on the left and 70 degrees on the 
right.  Glenohumeral abduction (abducting the arm while 
stabilizing the scapula) was 90 degrees bilaterally; internal 
rotation was 70 degrees on the left and 80 degrees on the 
right, and was described by the examiner as excellent.  X-
rays showed surgical hardware bilaterally, a Hill-Sachs 
lesion on the right consistent with an old dislocation, and 
normal glenohumeral joints bilaterally.  The diagnostic 
impression included recurrent dislocation of both shoulders, 
surgically stabilized.

January 1997 magnetic resonance imaging of the veteran's left 
shoulder showed a tear in the anterosuperior aspect of the 
glenoid labrum.

In February 1997 VA outpatient treatment records, the veteran 
complained of left shoulder pain but did not mention a right 
shoulder disorder.  The examiner reported that earlier 
magnetic resonance imaging showed no significant findings.  
The assessment was chronic left shoulder pain, and a superior 
labrum anterior-to-posterior lesion could not be ruled out.

In March 1997, the veteran submitted a copy of a November 
1995 letter to his unit commander from the Chief of the 
Preventive Medicine Service of the installation where he was 
then stationed.  The letter reported that the veteran may 
have been exposed to petroleum distillates at a level above 
the acceptable exposure limit.  The author noted that, during 
short-term exposure to petroleum distillates, one may 
experience eye, throat, and skin irritation, and dizziness, 
drowsiness, and headache.

In March 1997, the veteran submitted a one-page Material 
Safety Data Sheet for a petroleum distillate, commercial and 
government entity (CAGE) code OB5U9, described as an amber 
liquid with a solvent odor, manufactured by Omega Products 
Group of Fine Organics Corporation, Chicago.  He also 
submitted a four-page document, entitled DOD Hazardous 
Materials Information System, for Detergent, General Purpose 
(Spray On, Wipe Off), CAGE code OUHH5, described as a water-
clear liquid with a mild alcohol odor, manufactured by the 
Houston Lighthouse of the Blind.  The latter document, under 
the heading pertaining to "acute health hazards," advised 
that high concentrations could cause headaches, dizziness, 
nausea, and irritation to eyes and skin.  Chronic health 
hazards included loss of consciousness, skin irritation, 
burning eyes, and death if ingested.

In March 1997, the veteran underwent a VA acoustic analysis, 
during which he complained of a hoarse voice and pain in the 
throat and neck since exposure to a petroleum distillate.  A 
perceptual voice evaluation showed mildly rough vocal 
quality, though all other vocal parameters were within normal 
limits.  Laryngostroboscopy showed mild thickening of the 
tissues at the posterior commissure, suggesting possible 
reflux changes, and mucosal wave motion that was very mildly 
reduced on the right true vocal cord versus the left, but 
glottal closure was complete.

A March 1997 VA outpatient treatment record reflects the 
veteran's report that he injured his right shoulder during 
the preceding year, had constant pain in both shoulders, and 
was scheduled for exploratory arthroscopy on April 9.  
Examination of the shoulders revealed bicipital tendon pain 
bilaterally, range of motion was intact though with some 
pain, and there was pain of the left shoulder on palpation of 
the posterolateral aspect.  The assessment was chronic 
bilateral shoulder pain.  A progress note by an attending 
surgeon indicated that the veteran had residual pain and 
instability of the left shoulder and was scheduled for left 
shoulder arthroscopy and open biceps tenodesis.

An April 1997 VA hospital record noted that left shoulder 
arthroscopy, previously scheduled for April 9, was canceled.

In an August 1997 VA outpatient treatment record, the veteran 
complained of bilateral shoulder pain, right worse than left, 
and gave a 16-month history of right shoulder pain.  On 
examination of the right shoulder, there was full range of 
motion and apprehension and Jobe's signs were negative, but 
there was pain with the Hawkins biceps provocation test.  The 
assessment was right shoulder pain.

In a March 1998 letter addressed To Whom It May Concern, 
Steven Brourman, MD, reported that he had performed a July 
1991 subacromial decompression of the shoulder (left or right 
side was not specified) on the veteran.  The statement went 
on to indicate, "He had no preexisting problems and after 
the surgery healed 100%.  He did not have any residual pain 
or problems."

An April 1998 VA record noted that the veteran was admitted 
on April 15 and discharged on April 16 for repair of right 
shoulder instability.

At his February 1999 Travel Board hearing, the veteran 
testified that he and several others had been given a 
solvent, a petroleum distillate, to use to remove tiles from 
the floor of a large classroom.  They then worked for six 
days with the windows closed.  He said he had asked for a 
material safety data sheet, and was never provided one, but 
obtained one from another unit.  It said that users were not 
to inhale the fumes from the solvent, or get it on their 
skin.  After his exposure to the chemical, he was seen at the 
post hospital emergency room for respiratory problems, burns 
to his skin, eyes, nose, and esophagus, and for short-term 
memory loss, which he said he still had.  He stated that, at 
his separation examination, he had reported the chemical 
exposure, but he could not recall whether doctors had then 
evaluated his condition.  He testified that he still had a 
skin disorder (service connection is in effect for psoriasis 
of the elbows and nummular eczema of the legs), that he 
produced an abundance of saliva, that speaking tired him and 
caused pain, and that there was a hoarseness to his voice.  
He was not receiving treatment for any residual of exposure 
to a petroleum distillate.  At the hearing, the veteran 
submitted what he said was the material safety data sheet for 
the material to which he was exposed in service; it was a 
duplicate of the items he submitted in March 1997, described 
above.

With regard to his right shoulder, the veteran testified that 
he had reported the 1991 surgery at the time of his entrance 
examination.  Service doctors had examined him and found no 
right shoulder disability.  They had sent him to a civilian 
doctor for another opinion, and that doctor concurred.  In 
service, while moving a bunk that was heavier than he 
anticipated, he had "jarred" his right shoulder.  Since he 
recently had undergone right shoulder surgery, he was sent to 
the troop medical clinic for evaluation.  There was no 
injury, and he was returned to duty without restrictions.  In 
April 1996, after surgery on his left shoulder, he said that 
he was descending some icy stairs and holding onto the 
handrail with his right hand, when he slipped, tried to 
support himself with his right arm, dislocated his right 
shoulder, and sought treatment at the post hospital.  The 
right shoulder dislocation reduced itself, and he was told to 
return in six months for evaluation.  However, he was 
separated from service before the date of his appointment.  
After service, he taught computer science and physical 
education at a private school.  He worked out with the 
students at the school and, on two occasions, went to a 
hospital emergency room mostly because his right shoulder 
went out and locked up.  A "tear" was discovered during a 
VA examination, he was advised to have right shoulder 
surgery, and he did so in April 1998.  At the hearing, the 
veteran submitted a VA record and an April 1998 note from a 
VA physician, both of which indicated that he underwent a 
revision of a right shoulder anterior instability repair in 
April 1998.

With regard to the veteran's testimony regarding an April 
1996 right shoulder dislocation for which he was seen at the 
post hospital, the Board has thoroughly reviewed his service 
medical records.  On a record dated 8 April 1996, the veteran 
reported his February 1996 surgery for left shoulder tendon 
repair and his left shoulder was examined.  The impression 
was chronic left shoulder pain with multiple surgeries.  On a 
record dated 15 May, the veteran still complained of left 
shoulder pain and that shoulder was again examined.  The 
assessment was post surgical left shoulder pain and 
stiffness.  Another record, also dated 15 May, reflected a 
recent motor vehicle accident during which his vehicle was 
rear-ended and he sustained a whiplash injury.  Finally, a 
record dated 13 June was a follow-up to the record dated 15 
May.  None of those records referred to a right shoulder 
dislocation or any other right shoulder injury.

Analysis

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Any claimant seeking 
benefits under a law administered by the Secretary of 
Veterans Affairs has the burden to submit evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded; then, if that burden is met, the 
Secretary has the duty to assist the claimant in developing 
additional evidence pertaining to the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78, 81-82 (1990); 
Lathan v. Brown, 7 Vet.App. 359, 365 (1995).  If that burden 
is not met, the statutory duty to assist pursuant to 
38 U.S.C.A. § 5107(a) does not attach.  Anderson v. Brown, 9 
Vet.App. 542, 546 (1996).  Indeed, if the claim is not well 
grounded, the Board is without jurisdiction to adjudicate it.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  Further, the 
Court has made it clear that it is error for the Board to 
proceed to the merits of a claim that is not well grounded.  
Epps v. Brown, 9 Vet.App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  Thus, the 
threshold question in this case is whether the claimant has 
presented a well-grounded claim.

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  Except for 
evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Competent lay evidence may 
suffice where the determinative issue is factual in nature, 
but medical evidence is required where the determinative 
issue involves medical etiology or diagnosis.  Gregory v. 
Brown, 8 Vet.App. 563, 568 (1996).

For a service-connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
link or a connection) between the injury or disease in 
service and the current disability.  See Winters v. West, 12 
Vet.App. 203, 207-209 (1999) (en banc); Epps, supra; Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).

The veteran contends that he sustained esophageal burns as a 
result of a five- or six-day exposure to a solvent, a 
petroleum distillate.  At the outset, the Board notes that 
there is no evidence of record, and no assertion by the 
veteran, that he swallowed any of the chemical, so there is 
no reason to believe that his esophagus was exposed to it.  
We assume, instead, that the claim is based on inhalation of 
fumes, resulting in injury to the trachea or other airways, 
and we have so characterized it.

With regard to the one-page Material Safety Data Sheet for a 
petroleum distillate and the four-page DOD Hazardous 
Materials Information System document for Detergent, General 
Purpose (Spray On, Wipe Off), both submitted by the veteran 
in March 1997, the Board notes that these documents refer to 
two completely different substances.  Moreover, neither their 
source, nor their relationship to chemicals to which the 
veteran claims to have been exposed, has been established.  A 
claim based upon an assertion as to cause-and-effect relating 
to claimed disability requires competent medical evidence in 
order to be well grounded.  See Bostain v. West, 11 Vet.App. 
124, 127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus").  All that the veteran has presented in this aspect 
of the appeal are his assertions regarding the results of his 
exposure to the materials he has described.  Such evidence, 
however, is not sufficient to establish entitlement to the 
claimed benefit.  Accordingly, the documentation is not 
probative and not entitled to any weight.

The veteran testified regarding his exposure to a solvent, 
and service medical records dated in November and December 
1995 confirm that exposure.  However, the December 1995 
record showed that symptoms noted earlier had resolved.  
Thus, the symptoms were acute and transitory, and apparently 
resolved when exposure to the chemical ended.  Subsequent 
service medical records, including an April 1996 separation 
examination and the Report of Medical History prepared by the 
veteran at that time, do not refer to chemical exposure or 
any disability resulting therefrom.

Even more significant is the lack of current evidence of 
disability attributable to such chemical exposure.  The March 
1997 VA speech pathology examination showed mild thickening 
of tissues at the posterior commissure that suggested 
possible reflux changes, but the examiner did not identify 
any chronic disability attributable to inhalation of chemical 
fumes.  Moreover, the veteran testified that he was not 
currently receiving treatment for any residual of exposure to 
a petroleum distillate.  In the absence of evidence of 
current disability, the claim is not well grounded and must 
be denied.

With regard to the claim for service connection for a right 
shoulder disorder, the veteran testified that he had right 
shoulder surgery in 1991 but had no shoulder disability when 
he entered service.  Service medical records corroborate that 
testimony.  He testified that he "jarred" his right 
shoulder soon after entering service and was medically 
evaluated.  November 1992 service medical records show that 
he reported that he dislocated his right shoulder but it 
self-reduced and no disability resulted.  The veteran 
testified that he dislocated his right shoulder in April 1996 
and sought treatment at the post hospital, but was told to 
return in six months for examination and was separated before 
he was examined.  April and May 1996 service medical records 
do not corroborate that testimony.  A July 1996 service 
medical record, where the main complaint seemed to relate to 
a skin disorder, included a complaint of right shoulder pain 
due to "frequent use" but made no reference to a recent 
right shoulder dislocation.  On that record, examination of 
the right shoulder was deferred.

In sum, the veteran's service medical records do not show a 
right shoulder injury.  It is true that he reported, in 
November 1992, that he dislocated his right shoulder, but it 
is not entirely clear that he is competent to make that 
diagnosis.  See King, supra.  See also Routen v. Brown, 
10 Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  Further, history 
from a patient does not become competent medical evidence 
merely because it is recorded by a medical professional.  
LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  More important 
is the fact that examinations at the time, and on follow-up, 
were normal.  Service medical records in 1996 showed only a 
vague complaint in July of right shoulder pain due to 
"frequent use;" none of those records showed a right 
shoulder injury.

The veteran testified that, after service, a tear was found 
in the right shoulder, he was advised to have it surgically 
repaired, and he did so in April 1998.  Post-service medical 
records included January 1997 magnetic resonance imaging that 
showed a tear in the anterosuperior aspect of the left 
glenoid labrum, and left shoulder surgery was scheduled for 
April 1997 but canceled.  Although the veteran underwent 
April 1998 VA right shoulder surgery for instability, no 
evidence in this record relates that treatment to military 
service.  In the absence of evidence linking a current right 
shoulder disability to service, the claim is not well 
grounded and must be denied.


ORDER

Entitlement to service connection is denied for a right 
shoulder disorder and for residuals of petroleum distillate 
inhalation.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

